
	

113 S1108 IS: Local Taxpayer Relief Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1108
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Ms. Hirono (for herself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the impact aid program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Taxpayer Relief
			 Act.
		2.Payments
			 relating to Federal acquisition of real property
			(a)AmendmentsSection 8002 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7702) is amended—
				(1)in subsection (a)—
					(A)in the matter
			 preceding paragraph (1), by striking for a fiscal year ending prior to
			 October 1, 2003; and
					(B)in the flush text
			 following paragraph (2), by inserting or (h) after
			 subsection (b);
					(2)in subsection
			 (b)—
					(A)by striking
			 paragraph (2) and inserting the following:
						
							(2)Application of
				current levied real property tax rateIn calculating the amount
				that a local educational agency is eligible to receive for a fiscal year, the
				Secretary shall apply the current levied real property tax rate for current
				expenditures levied by fiscally independent local educational agencies, or
				imputed for fiscally dependent local educational agencies, to the current
				annually determined estimated taxable value of such acquired Federal property
				as calculated under paragraph (3).
							;
				and
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)Determination
				of taxable value for eligible Federal property
								(A)In
				generalIn determining the total taxable value of such acquired
				Federal property for fiscal year 2010 and each succeeding fiscal year, the
				Secretary shall—
									(i)first determine
				the total taxable value for the purpose of levying property tax for school
				purposes for current expenditures of real property located within the
				boundaries of such local educational agency;
									(ii)then determine
				the per acre value of the eligible Federal property by dividing the total
				taxable value as determined in clause (i), by the difference between the total
				acres located within the boundaries of the local educational agency and the
				number of Federal acres eligible under this section; and
									(iii)then determine
				the total taxable value of the eligible Federal property by multiplying the per
				acre value as calculated under clause (ii) by the number of Federal acres
				eligible under this section.
									(B)Special
				ruleIn the case of Federal property eligible under this section
				that is within the boundaries of 2 or more local educational agencies, any one
				of the local educational agencies affected may ask the Secretary to calculate
				the per acre value of each local educational agency as provided under
				subparagraph (A) and apply the average of the per acre values to the acres of
				the Federal property to the agency or agencies making such
				request.
								;
					(3)in subsection
			 (f), by striking paragraphs (4) and (5);
				(4)by striking
			 subsection (g) and inserting the following:
					
						(g)Former
				districts
							(1)ConsolidationsFor
				fiscal year 2006 and all succeeding fiscal years, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of 2 or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for any
				fiscal year on the basis of 1 or more of those former districts, as designated
				by the local educational agency.
							(2)Eligible local
				educational agenciesA local educational agency referred to in
				paragraph (1) is—
								(A)any local
				educational agency that, for fiscal year 1994 or any preceding fiscal year,
				applied, and was determined to be eligible under, section 2(c) of the Act of
				September 20, 1950 (Public Law 874, 81st Congress), as that section was in
				effect for that fiscal year; or
								(B)a local
				educational agency formed by the consolidation of 2 or more districts, at least
				1 of which was eligible for assistance under this section for the fiscal year
				preceding the year of the consolidation, if—
									(i)for fiscal years
				2006 through 2013, the local educational had notified the Secretary of the
				designation not later than 30 days after the date of enactment of the Local
				Taxpayer Relief Act; and
									(ii)for fiscal year
				2014 and any subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.
									(3)Availability of
				fundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after 2005, the Secretary may obligate funds remaining after final
				payments have been made from any of such fiscal years to carry out this
				subsection.
							;
				(5)in subsection
			 (h)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking For pre-1995 recipients and inserting
			 For pre-2010
			 recipients; and
						(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
							
								(A)In
				generalThe Secretary shall first make a foundation payment to
				each local educational agency that is determined by the Secretary to be
				eligible to receive a payment under this section for the fiscal year involved
				and that filed a timely application, and met, or has been determined by statute
				to meet, the eligibility requirements of subsection (a) for fiscal year
				2009.
								(B)Amount
									(i)In
				generalThe amount of a payment under subsection (b) for a local
				educational agency shall be equal to the greater of 90 percent of the payment
				the local educational agency received from dollars appropriated for fiscal year
				2009 or 90 percent of the average payment that the local educational agency
				received from dollars appropriated for fiscal years 2006, 2007, 2008, and 2009,
				and shall be calculated without regard to the provisions in subsection
				(b)(1)(A)(i)(III) or (b)(1)(C).
									(ii)ExceptionIn
				calculating such average payment for a local educational agency that did not
				receive a payment under subsection (b) for 1 or more of the fiscal years
				between fiscal year 2006 and 2009, inclusive, the lowest such payment made to
				the agency for fiscal year 2006, 2007, 2008, or 2009, shall be treated as the
				payment that the agency received under subsection (b) for each fiscal year for
				which the agency did not receive such a
				payment.
									;
				and
						(B)by striking
			 paragraphs (2) through (4) and inserting the following:
						
							(2)Foundation
				payments for new applicants
								(A)First
				yearFrom any amounts remaining after making payments under
				paragraph (1) and subsection (i)(1) for the fiscal year involved, the Secretary
				shall make a payment in an amount determined in accordance with subparagraph
				(C), to each local educational agency that the Secretary determines eligible
				for a payment under this section for a fiscal year after fiscal year 2009 and
				that did not receive a payment under paragraph (1) for the fiscal year for
				which such agency was determined eligible for such payment.
								(B)Second and
				succeeding yearsFor any succeeding fiscal year after the first
				fiscal year that a local educational agency receives a foundation payment under
				subparagraph (A), the amount of the local educational agency’s foundation
				payment under this paragraph for such succeeding fiscal year shall be equal to
				the local educational agency’s foundation payment under this paragraph for the
				first fiscal year.
								(C)AmountsThe
				amount of a payment under subparagraph (A) for a local educational agency shall
				be determined as follows:
									(i)Calculate the
				local educational agency’s maximum payment under subsection (b).
									(ii)Calculate the
				percentage that the amount appropriated under section 8014(a) for the most
				recent fiscal year for which the Secretary has completed making payments under
				this section is of the total maximum payments for such fiscal year for all
				local educational agencies eligible for a payment under subsection (b) and
				multiply the agency’s maximum payment by such percentage.
									(iii)Multiply the
				amount determined under clause (ii) by 90 percent.
									(D)Insufficient
				fundsIf the amount appropriated under section 8014(a) of this
				title is insufficient to pay the full amount determined under this paragraph
				for all eligible local educational agencies for this fiscal year, then the
				Secretary shall ratably reduce the payment to each local educational agency
				under this paragraph.
								(3)Remaining
				fundsFrom any funds remaining after making payments under
				paragraphs (1) and (2) for the fiscal year involved, the Secretary shall make a
				payment to each local educational agency that received a foundation payment
				under paragraph (1) or (2) or subsection (i)(1), for the fiscal year involved
				in an amount that bears the same relation to the remainder as a percentage
				share determined for the local educational agency (by dividing the maximum
				amount that the agency is eligible to receive under subsection (b) by the total
				of the maximum amounts for all such agencies) bears to the percentage share
				determined (in the same manner) for all local educational agencies eligible to
				receive a payment under this section for the fiscal year involved, except that,
				for the purpose of calculating a local educational agency’s maximum amount
				under subsection (b), data from the most current fiscal year shall be
				used.
							(4)DataFor
				each local educational agency that received a payment under this section for
				fiscal year 2010 through the fiscal year in which the Local Taxpayer Relief Act
				was enacted, the Secretary shall not make a payment under paragraph (3) to a
				local educational agency that fails to submit, within 60 days of the date the
				Secretary notified the agency that the information is needed, the data
				necessary to calculate the maximum amount of a payment under subsection (b) for
				that local educational
				agency.
							;
					(6)by striking
			 subsections (k) and (m); and
				(7)by redesignating
			 subsections (l) and (n) as subsections (j) and (k), respectively.
				(b)Effective
			 dateNotwithstanding the date of enactment of this Act, the
			 amendments made by this section shall apply to applications submitted for
			 fiscal year 2010 and all succeeding fiscal years.
			3.Payments for
			 eligible federally connected childrenSection 8003 of that Act (20 U.S.C. 7703) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including those children
			 enrolled in a distance learning program not residing within the defined
			 boundaries of the agency),;
				(B)by striking
			 paragraph (4) and inserting the following:
					
						(4)Military
				installation and Indian housing undergoing renovation or rebuilding
							(A)Military
				installation housingBeginning in fiscal year 2014, in
				determining the amount of a payment for a local educational agency for children
				described in paragraph (1)(D)(i), the Secretary shall consider those children
				as if they were children described in paragraph (1)(B) if the Secretary
				determines, on the basis of a certification provided to the Secretary of
				Defense, that those children would have resided in housing on Federal property
				if the housing was not undergoing renovation or rebuilding. The total number of
				children treated as children described in paragraph (1)(B) shall not exceed the
				lessor of—
								(i)the total number
				of children eligible under paragraph (1)(B) for the year prior to the
				initiation of the housing project on Federal property undergoing renovation or
				rebuilding; or
								(ii)the total number
				of federally connected children enrolled in the local educational agency as
				stated in the application filed for the payment for the year for which the
				determination is made.
								(B)Indian
				landsBeginning in fiscal year 2014, in determining the amount of
				a payment for a local educational agency that received a payment for children
				that resided on Indian lands in accordance with paragraph (1)(C) for the fiscal
				year prior to the fiscal year for which the local educational agency is making
				an application, the Secretary shall consider those children to be children
				described in paragraph (1)(C) if the Secretary determines on the basis of
				certification provided to the Secretary by a designated representative of the
				Secretary of the Interior or the Secretary of Housing and Urban Development
				that those children would have resided in housing on Indian lands if the
				housing was not undergoing renovation or rebuilding. The total number of
				children treated as children described in paragraph (1)(C) shall not exceed the
				lessor of—
								(i)the total number
				of children eligible under paragraph (1)(C) for the year prior to the
				initiation of the housing project on Indian lands undergoing renovation or
				rebuilding; or
								(ii)the total number
				of federally connected children enrolled in the local educational agency as
				stated in the application filed for the payment for the year for which the
				determination is made.
								(C)Eligible
				housingRenovation or rebuilding shall be defined as projects
				considered as capitalization, modernization, or restoration, as defined by the
				Secretary of Defense or the Secretary of the Interior (as the case may be) and
				are projects that last more than 30 days, but do not include sustainment
				projects such as painting, carpeting, or minor
				repairs.
							;
				and
				(C)in paragraph
			 (5)(A), by striking 1984, to be children described under paragraph
			 (1)(B) if the property described is within the fenced security perimeter of the
			 military facility upon which such housing is situated. and inserting
			 1984, or under lease of off-base property under subchapter IV of chapter
			 169 of part IV of subtitle (A) of title 10 of the United States Code (10 U.S.C.
			 2871 et seq.) to be children described under paragraph (1)(B) if the property
			 described is within the fenced security perimeter of the military facility or
			 attached to and under any type of force protection agreement with the military
			 installation where such housing is situated.;
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (B)—
						(I)in the
			 subparagraph heading by striking continuing;
						(II)by amending
			 clause (i) to read as follows:
							
								(i)In
				generalA heavily impacted local educational agency is eligible
				to receive a basic support payment under subparagraph (A) with respect to a
				number of children determined under subsection (a)(1) if the agency—
									(I)is a local
				educational agency whose boundaries are the same as a Federal military
				installation or the boundaries are the same as island property designated by
				the Secretary of the Interior to be property that is held in trust by the
				Federal Government and the agency has no taxing authority;
									(II)is a local
				educational agency—
										(aa)that has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				45 percent;
										(bb)that has a
				per-pupil expenditure that is less than—
											(AA)for an agency
				that has a total student enrollment of 500 or more students, 125 percent of the
				average per-pupil expenditure of the State in which the agency is located;
				or
											(BB)for an agency
				that has a total student enrollment of less than 500, 150 percent of the
				average per-pupil expenditure of the State in which the agency is located, or
				the average per pupil expenditure of 3 or more comparable local educational
				agencies in the State in which the agency is located; and
											(cc)that is an
				agency that—
											(AA)has a tax rate
				for general fund purposes that is at least 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; or
											(BB)was eligible to
				receive a payment under this subsection for fiscal year 2013 and is located in
				a State that by State law has eliminated ad valorem tax as a revenue source for
				local educational agencies;
											(III)is a local
				educational agency that has a total student enrollment of not less than 25,000
				students, of which not less than 50 percent are children described in
				subsection (a)(1) and not less than 5,500 of such children are children
				described in subparagraphs (A) and (B) of subsection (a)(1); or
									(IV)is a local
				educational agency that was eligible for and received a payment under this
				paragraph in fiscal year 2012 and—
										(aa)has an
				enrollment of children described in subsection (a)(1) that constitutes a
				percentage of the total student enrollment of the agency that is not less than
				20 percent;
										(bb)for the 3 fiscal
				years preceding the fiscal year for which the determination is made, the
				average enrollment of children who are not described in subsection (a)(1) and
				who are eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act constitutes a percentage of the total student
				enrollment of the agency that is not less than 65 percent; and
										(cc)has a tax rate
				for general fund purposes which is not less than 1.25 percent of the average
				tax rate for general fund purposes for comparable local educational agencies in
				the
				State.
										;
						(III)by amending
			 clause (ii) to read as follows:
							
								(ii)Loss of
				eligibility
									(I)In
				generalSubject to subclause (II), a heavily impacted local
				educational agency that met the requirements of clause (i) for a fiscal year
				shall be ineligible to receive a basic support payment under subparagraph (A)
				if the agency fails to meet the requirements of clause (i) for a subsequent
				fiscal year, except that such agency shall continue to receive a basic support
				payment under this paragraph for the fiscal year for which the ineligibility
				determination is made.
									(II)ExceptionA
				local educational agency that is eligible under subparagraph (A) but whose tax
				rate for general fund purposes falls below 95 percent of the average tax rate
				for general fund purposes of local educational agencies in the State for 2
				consecutive years shall lose its eligibility and be subject to subclause
				(I).
									; 
						(IV)by amending
			 clause (iii) to read as follows:
							
								(iii)ApplicationWith
				respect to the first year for which a heavily impacted local educational agency
				described in clause (i) applies for a basic support payment under subparagraph
				(A), or with respect to the first fiscal year for which a heavily impacted
				local educational agency applies for a basic support payment under subparagraph
				(A) after becoming ineligible under clause (i) for 1 or more preceding fiscal
				years, the agency shall apply for such payment at least 1 year prior to the
				start of that fiscal year.
								;
				and
						(V)by adding the
			 following after clause (iii):
							
								(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
									(I)has an enrollment
				of children described in subsection (a)(1), including, for purposes of
				determining eligibility, those children described in subparagraphs (F) and G)
				of such subsection, that constitutes a percentage of the total student
				enrollment of the agency that is not less than 35 percent; and
									(II)was eligible to
				receive assistance under subsection (b)(2) for fiscal year
				2001.
									; 
						(ii)by
			 amending subparagraph (C) to read as follows:
						
							(C)Maximum amount
				for heavily impacted local educational agencies
								(i)In
				generalThe maximum amount that a heavily impacted local
				educational agency is eligible to receive under this paragraph for any fiscal
				year is the sum of the total weighted student units, as computed under
				subsection (a)(2) and subject to clause (ii), multiplied by the greater
				of—
									(I)four-fifths of
				the average per-pupil expenditure of the State in which the local educational
				agency is located for the third fiscal year preceding the fiscal year for which
				the determination is made; or
									(II)four-fifths of
				the average per-pupil expenditure of all of the States for the third fiscal
				year preceding the fiscal year for which the determination is made.
									(ii)Special
				rule(I)(aa)For a local
				educational agency with respect to which 35 percent or more of the total
				student enrollment of the schools of the agency are children described in
				subparagraph (D) or (E) (or a combination thereof) of subsection (a)(1), and
				has an enrollment of children described in subparagraph (A), (B), or (C) of
				such subsection equal to at least 10 percent of the agency’s total enrollment,
				the Secretary shall calculate the weighted student units of those children
				described in subparagraph (D) or (E) of such subsection by multiplying the
				number of such children by a factor of 0.55.
										(bb)For any local educational agency that
				received a payment under this clause in fiscal year 2012, the local educational
				agency shall not be required to have an enrollment of children described in
				subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency’s total enrollment.
										(II)For a local educational agency that has
				an enrollment of 100 or fewer children described in subsection (a)(1), the
				Secretary shall calculate the total number of weighted student units for
				purposes of subsection (a)(2) by multiplying the number of such children by a
				factor of 1.75.
									(III)For a local educational agency that
				does not qualify under subparagraph (B)(i)(I) of this subsection and has an
				enrollment of more than 100 but not more than 1,000 children described in
				subsection (a)(1), the Secretary shall calculate the total number of weighted
				student units for purposes of subsection (a)(2) by multiplying the number of
				such children by a factor of
				1.25.
									;
					(iii)by amending
			 subparagraph (D) to read as follows:
						
							(D)Maximum amount
				for large heavily impacted local educational agencies(i)(I)Subject to clause (ii),
				the maximum amount that a heavily impacted local educational agency described
				in subclause (II) is eligible to receive under this paragraph for any fiscal
				year shall be determined in accordance with the formula described in paragraph
				(1)(C).
									(II)A heavily impacted local
				educational agency described in this subclause is a local educational agency
				that has a total student enrollment of not less than 25,000 students, of which
				not less than 50 percent are children described in subsection (a)(1) and not
				less than 5,500 of such children are children described in subparagraphs (A)
				and (B) of subsection (a)(1).
									(ii)For purposes of calculating the
				maximum amount described in clause (i), the factor used in determining the
				weighted student units under subsection (a)(2) with respect to children
				described in subparagraphs (A) and (B) of subsection (a)(1) shall be
				1.35.
								;
					(iv)by
			 striking subparagraph (E);
					(v)by
			 redesignating subparagraph (F) as subparagraph (E);
					(vi)in
			 subparagraph (E) (as so redesignated by clause (v))—
						(I)by striking
			 clause (ii);
						(II)by striking
			 ; and at the end of clause (i) and inserting a period;
			 and
						(III)by striking
			 the Secretary and all that follows through shall
			 use and inserting the Secretary shall use;
						(vii)by
			 redesignating subparagraph (G) as subparagraph (F);
					(viii)in
			 subparagraph (F) (as so redesignated by clause (vii)), in the matter preceding
			 clause (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb)(BB);
					(ix)by
			 redesignating subparagraph (H) as subparagraph (G); and
					(x)in
			 subparagraph (G) (as so redesignated by clause (ix))—
						(I)in clause
			 (i)—
							(aa)by
			 striking (B), (C), (D). or (E), and inserting (B), (C),
			 or (D),;
							(bb)by
			 striking by reason of and inserting due
			 to;
							(cc)by
			 inserting after clause (iii), the following: or as the
			 direct result of base realignment and closure or modularization as determined
			 by the Secretary of Defense and force structure change or force
			 relocation,; and
							(dd)by
			 inserting before the period at the end the following: or during such
			 time as activities associated with base closure and realignment,
			 modularization, force structure change, or force relocation is ongoing;
			 and
							(II)in clause (ii),
			 by striking (D) or (E) in both places such term appears and
			 inserting (C) or (D);
						(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (B)—
						(I)by redesignating
			 clause (iv) as clause (v); and
						(II)by inserting
			 after clause (iii) the following:
							
								(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the legally defined boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
								; 
						(ii)in
			 subparagraph (C), by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2); and
					(iii)by striking
			 subparagraph (D) and inserting the following:
						
							(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
								(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment as calculated
				under subparagraphs (B) and (C) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums by—
								(ii)the difference
				between the full amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
								;
					(3)in subsection
			 (c), by amending paragraph (2) to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency—
						(A)is newly
				established by a State, for the first year of operation of such agency
				only;
						(B)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary in
				consultation with the Secretary of Defense, the Secretary of Interior or other
				Federal agencies)—
							(i)of not less than
				10 percent, or 100 students, of children described in—
								(I)subparagraph (A),
				(B), (C), or (D) of subsection (a)(1); or
								(II)subparagraph (F)
				or (G) of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of
				Interior; and
								(ii)that is the
				direct result of closure or realignment of military installations under the
				base closure process or the relocation of members of the Armed Forces and
				civilian employees of the Department of Defense as part of force structure
				changes or movements of units or personnel between military installations or
				because of actions initiated by the Secretary of Interior or head of another
				Federal agency; and
							(C)was eligible to
				receive a payment under this section for the previous fiscal year and has had
				an overall increase in enrollment (as determined by the Secretary)—
							(i)of not less than
				10 percent, or 100 students, of children described in subsection (a)(1);
				and
							(ii)that is the
				direct result of the closure of a local educational agency that received a
				payment under subsection (b)(1) or (b)(2) in the previous fiscal
				year.
							;
			(4)by amending
			 subsection (e) to read as follows:
				
					(e)Hold
				harmless
						(1)In
				generalSubject to paragraph (2) the total amount the Secretary
				shall pay a local education agency under subsection (b)—
							(A)for fiscal year
				2014 shall not be less than 95 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii)
				for fiscal year 2013;
							(B)for fiscal year
				2015 shall not be less than 90 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii)
				for fiscal year 2013; and
							(C)for fiscal year
				2016 shall not be less than 85 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii)
				for fiscal year 2013.
							(2)Maximum
				paymentThe total amount provided to a local educational agency
				under subparagraph (A), (B), or (C) of paragraph (1) for a fiscal year shall
				not exceed the maximum basic support amount for such agency determined under
				paragraph (1) or (2) of subsection (b), as the case may be.
						(3)Ratable
				reduction
							(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				year, then the Secretary shall ratably reduce the payments to all such agencies
				for such year.
							(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
							;
				and
			(5)by striking
			 subsection (g).
			4.Application for
			 payments under sections 8002 and 8003Section 8005 of that Act (20 U.S.C. 7705) is
			 amended by adding at the end the following:
			
				(e)Student
				countFor the purpose of meeting the requirements of section
				222.35 of the Code of the Federal Regulations, the Secretary shall establish a
				third option for an applicant when counting its federally connected children by
				using the date established by the applicant to register the students of such
				applicant for the fiscal year for which the application is
				filed.
				.
		5.ConstructionSection 8007 of that Act (20 U.S.C. 7707) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking 40 percent and inserting 80
			 percent;
				(B)in paragraph (2)
			 by adding at the end the following:
					
						(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section
				8003(b)(2)(B)(ii).
						;
				and
				(C)by striking
			 paragraph (3) and inserting the following:
					
						(3)Amount of
				payments
							(A)Local
				educational agencies impacted by military dependent childrenThe
				amount of a payment to each local educational agency described in this
				subsection that is impacted by military dependent children for a fiscal year
				shall be equal to—
								(i)(I)40 percent of the
				amount appropriated under section 8014(e) for such fiscal year; divided
				by
									(II)the number of children described in
				subparagraphs (B) and (D)(i) of section (8003)(a)(1) who were in average daily
				attendance for all local educational agencies described in paragraph (2),
				including the number of children attending a school facility described in
				section 8008(a) if the Secretary does not provide assistance for the school
				facility under that section for the fiscal year; multiplied by
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000,000.
									(B)Local
				educational agencies impacted by children who reside on Indian
				landsThe amount of a payment to each local educational agency
				described in this subsection that is impacted by children who reside on Indian
				lands for a fiscal year shall be equal to—
								(i)(I)40 percent of the
				amount appropriated under section 8014(e) for such fiscal year; divided
				by
									(II)the number of children described in
				section 8003(a)(1)(C) who were in average daily attendance for all local
				educational agencies described in paragraph (2); multiplied by
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$4,000, 000.
									;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking 60 percent
			 and inserting 20 percent;
				(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), in the matter preceding clause (i), by inserting after
			 an emergency grant under paragraph (2)(A) the following:
			 if the agency is covered by paragraph (7), or;
					(ii)in
			 subparagraph (C)(i)(I), by striking the agency meets at least
			 one and all that follows through the period at the end and inserting
			 the number of children determined under section 8003(a)(1)(C) for the
			 agency for the preceding school year constituted at least 40 percent of the
			 total student enrollment in the schools of the agency during the preceding
			 school year.;
					(iii)by striking
			 subclause (II) of subparagraph (D)(ii) and inserting the following:
						
							(II)The number of
				children determined under section 8003(a)(1)(C) for the school for the
				preceding school year constituted at least 40 percent of the total student
				enrollment in the school during the preceding school
				year.
							;
					(C)in paragraph
			 (4)(C), by striking (A), (B), (C), and (D) and inserting
			 (A) and (C);
				(D)by redesignating
			 paragraph (7) as paragraph (8); and
				(E)by inserting
			 after paragraph (6) the following:
					
						(7)Special
				ruleNotwithstanding paragraphs (3)(C)(i)(I) and (3)(D)(ii)(II),
				a local educational agency is eligible to receive a grant under this subsection
				not to exceed $4,000,000 in any one fiscal year if such agency—
							(A)was eligible to
				receive a payment under section 8003 for the fiscal year prior to the year for
				which the application is made; and
							(B)has had an
				overall increase in enrollment—
								(i)during the period
				between the end of the school year preceding the fiscal year for which the
				application is made and the beginning of the school year immediately preceding
				that school year;
								(ii)of not less than
				250 students or 10 percent (whichever is lower), of children described
				in—
									(I)subparagraph (A),
				(B), (C), or (D) of section 8003(a)(1); or
									(II)subparagraph (F)
				or (G) of section 8003(a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense; and
									(iii)that is the
				direct result of one or more of the following:
									(I)Base realignment
				and closure or global rebasing, as determined by the Secretary of
				Defense.
									(II)Force structure
				changes or force reductions.
									(III)An action
				initiated by the Secretary of Interior or head of another Federal
				agency.
									.
				6.State
			 consideration of payments in providing State aidSection 8009 of that Act (20 U.S.C. 7709) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting before the period at the end the following: and for which
			 the average per pupil expenditure is equal to or greater than the average per
			 pupil expenditure of all the States in the third fiscal year preceding the
			 fiscal year for which the State is applying for equalization under the
			 section; and
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Computation
							(A)State currently
				qualifyingFor purposes of paragraph (1), a program of State aid
				for any State qualifying under this section for fiscal year 2006 equalizes
				expenditures among local educational agencies if, in the second fiscal year
				preceding the fiscal year for which the determination is made the amount of
				per-pupil expenditures made by, or per-pupil revenues available to, the local
				educational agency in the State with the highest such per-pupil expenditures or
				revenues did not exceed the amount of such per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the lowest such expenditures or revenues by more than 25 percent as calculated
				under subparagraph (B)(ii).
							(B)Other
				factorsNotwithstanding regulations in effect prior to the
				enactment of this subparagraph, in making a determination under this
				subparagraph, the Secretary shall—
								(i)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
								(ii)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
								(iii)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
								(iv)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
								(v)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies such as those that are geographically isolated, or to particular types
				of students, such as children with disabilities.
								(C)New States
				applicants
								(i)In
				generalFor purposes of paragraph (1), a program of State aid for
				any State equalizing under this section after fiscal year 2006 equalizes
				expenditures among local educational agencies if, in the second fiscal year
				preceding the fiscal year for which the determination is made, the amount of
				per-pupil expenditures made by, or per-pupil revenues available to, the local
				educational agency in the State with the highest such per-pupil expenditures or
				revenues did not exceed the amount of such per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the lowest such expenditures or revenues by more than 10 percent as calculated
				under clause (ii).
								(ii)Other
				factorsIn making a determination under this subparagraph, the
				Secretary, notwithstanding regulations in use prior to the enactment of the
				Local Taxpayer Relief Act,
				shall—
									(I)arrange all local
				educational agencies in the State by per pupil expenditures or revenues in
				descending order from the highest to the lowest;
									(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
									(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
									(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
									(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with
				disabilities.
									;
				and
				(2)in subsection
			 (d)(2)—
				(A)by striking
			 A State and inserting the following:
					
						(A)In
				generalA State
						;
				and
				(B)by adding at the
			 end of the following:
					
						(B)States that are
				not equalized statesA State that has not been approved as an
				equalized State under subsection (b) shall not consider funds received under
				section 8002 or section 8003 of this title in any State formula or place a
				limit or direct the use of such funds or consider such
				funds.
						.
				7.Timely
			 paymentsSection 8010 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7710) is amended by
			 adding at the end the following:
			
				(d)Timely
				payments
					(1)In
				generalSubject to paragraph (2) the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the fiscal year
				following the fiscal year in which such amount has been appropriated if, not
				later than 1 calendar year following the fiscal year in which such amount has
				been appropriated, each local educational agency that is eligible to receive
				funds under this title for such fiscal year submits to the Secretary all the
				data and information necessary for the Secretary to pay the full amount that
				the agency is eligible to receive under this title for such fiscal year.
					(2)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor a fiscal year in which the amount appropriated
				under section 8014 is insufficient to pay the full amount a local educational
				agency is eligible to receive under this title, paragraph (1) shall be applied
				by substituting is available to pay the agency for the
				agency is eligible to receive each place it
				appears.
					.
		8.DefinitionsSection 8013 of that Act (20 U.S.C. 7713) is
			 amended—
			(1)in paragraph (1)
			 by striking and Marine Corps and inserting Marine Corps,
			 and Coast Guard;
			(2)in paragraph
			 (4)—
				(A)in the first
			 sentence thereof, by striking part A of title I and title VI and
			 inserting title I and part A of title V; and
				(B)in the second
			 sentence, by striking be determined and inserting be
			 made;
				(3)in paragraph
			 (5)(A)—
				(A)in clause
			 (ii)—
					(i)in
			 subclause (IV), by striking ; or and inserting a
			 semicolon;
					(ii)in
			 subclause (V), by inserting or after the semicolon; and
					(iii)by adding at
			 the end the following:
						
							(VI)exempt of
				taxation real property and personal property identified by a local governmental
				entity, including State government, if upon such property resides a child whose
				parents or guardians are certified to live on such property is considered to
				meet the eligibility requirements of section 151.4 of part 150 of subchapter H
				of title 25, Code of Federal
				Regulations;
							;
				and
					(B)in clause
			 (iii)—
					(i)by
			 amending subsclause (II) to read as follows:
						
							(II)used to provide
				housing for homeless children at closed military installations pursuant to
				section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11411);
							;
				and
					(ii)by
			 amending subclause (III) to read as follows:
						
							(III)used for
				affordable housing assisted under the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4101 et.seq.);
				or
							;
					(4)in paragraph
			 (8)(A), by inserting commas before and after and verified by;
			 and
			(5)in paragraph
			 (9)—
				(A)by amending
			 subparagraph (A) to read as follows:
					
						(A)In
				generalExcept as provided in subparagraph (B), the term
				local educational agency—
							(i)means a board of
				education or other legally constituted local school authority having
				administrative control and direction of free public education in a county,
				township, independent school district, or other school district; and
							(ii)includes any
				State agency that directly operates and maintains facilities for providing free
				public education; and that except for those local educational agencies
				determined to be eligible to receive a payment under section 8003 prior to the
				date of the enactment of the Local Taxpayer Relief Act, when submitting an
				application under this title for the first time on or after the date of the
				enactment of such Act, has the authority to tax and has boundaries as defined
				by applicable State law for the purposes of levying such taxes, or has been
				granted the authority to receive an imputed tax from a city, county, township,
				or other general purpose political subdivision of a
				State.
							;
				and
				(B)in subparagraph
			 (B), in the matter preceding clause (i), by inserting a comma after
			 Secretary determines.
				9.Authorization of
			 appropriationsSection 8014 of
			 that Act (20 U.S.C. 7714) is amended—
			(1)in subsection
			 (a), by striking $32,000,000 for fiscal year 2000 and such sums as may
			 be necessary for each of the seven succeeding fiscal years and
			 inserting such sums as may be necessary for fiscal years 2014 through
			 2017;
			(2)in subsection
			 (b), by striking $809,400,000 fiscal year 2000 and such sums as may be
			 necessary for each of the seven succeeding fiscal years and inserting
			 such sums as may be necessary for fiscal years 2014 through
			 2017;
			(3)in subsection
			 (c), by striking $50,000,000 for fiscal year 2000 and such sums as may
			 be necessary for each of the seven succeeding fiscal years and
			 inserting such sums as may be necessary for fiscal years 2014 through
			 2017;
			(4)by redesignating
			 subsection (e) as subsection (d);
			(5)in subsection (d)
			 (as so redesignated by paragraph (4)), by striking $10,052,000 for
			 fiscal year 2000 and such sums as may be necessary for fiscal year 2001,
			 $150,000,000 for fiscal year 2002, and such sums as may be necessary for each
			 of the five succeeding fiscal years and inserting such sums as
			 may be necessary for fiscal years 2014 through 2017;
			(6)by redesignating
			 subsection (f) as subsection (e);
			(7)in subsection (e)
			 (as so designated by paragraph (6)), by striking $5,000,000 for fiscal
			 year 2000 and such sums as may be necessary for each of the seven succeeding
			 fiscal years and inserting such sums as may be necessary for
			 fiscal years 2014 through 2017; and
			(8)by adding at the
			 end of the following:
				
					(f)Allocation of
				dollars from previous fiscal yearsWhen final payments are made
				for a fiscal year the Secretary shall add any remaining funds to those funds
				appropriated for such section for the next fiscal year for the purpose of
				making payments subject to the provisions of the applicable
				section.
					.
			10.Additional and
			 conforming amendments
			(a)Subpart 20 of
			 part d of title vSubpart 20 (20 U.S.C. 7281 et seq.) of part D
			 of title V of that Act (relating to additional assistance for certain local
			 educational agencies impacted by Federal property acquisition) is
			 repealed.
			(b)Title
			 VIIITitle VIII of Elementary
			 and Secondary Education Act (20 U.S.C. 7701 et seq.) is further amended—
				(1)in section 8004
			 (20 U.S.C. 7704)—
					(A)in subsection
			 (e)(1)(B)(i), by striking involved, or if and inserting
			 involved or, if; and
					(B)in subsection
			 (f), by striking upon and inserting on;
					(2)in section
			 8008(a) (20 U.S.C. 7708(a)), by striking section 8014(f) and
			 inserting “section 8014(e)”;
				(3)in section 8010
			 (20 U.S.C. 7710)—
					(A)in subsection
			 (b), by striking require and inserting need;
			 and
					(B)in subsection
			 (c)(1)—
						(i)in
			 subparagraph (A), by striking paragraph (3) and inserting
			 “paragraph (2)”; and
						(ii)in
			 subparagraph (B), by striking paragraph (3) and inserting
			 “paragraph (2)”; and
						(4)in section
			 8011(a) (20 U.S.C. 7711 (a)), by striking or under and all that
			 follows through of 1994).
				
